PREMIER POWER RENEWABLE ENERGY, INC.
 
INVESTOR RIGHTS AGREEMENT
 
This Investor Rights Agreement (this “Agreement”) is made and entered into as of
June __, 2011 (the “Effective Date”), by and among Premier Power Renewable
Energy, Inc., a Delaware corporation (the “Company”), and Genalta Power Inc., a
British Columbia corporation (the “Investor”).
 
RECITALS
 
A.        The Company and the Investor have entered into a Preferred Stock
Purchase Agreement of even date herewith (the “Series C Purchase Agreement”),
whereby Investor is purchasing 2,350,000 shares of Series C Preferred Stock of
the Company (the “Series C Preferred Stock”).
 
B.        In order to induce the Company and the Investor to enter into the
Purchase Agreement and invest funds in the Company pursuant thereto, the Company
and the Investor have agreed to enter into this Agreement.
 
NOW THEREFORE, in consideration of the mutual promises, covenants and conditions
set forth herein, the parties hereto agree as follows:
 
1.       Rights to Purchase Additional Stock.
 
1.1       Right to Purchase.  Subject to applicable securities laws, from the
Effective Date through and including the date which is six (6) months after the
Effective Date (the “Expiry Date”), Investor shall have the right to purchase
250,000 shares of Series C Preferred Stock (“Additional Shares”) at the purchase
price of One Dollar ($1.00) per share (the “Purchase Right”).
 
1.2       Notice; Exercise of Right.  In order to exercise this Purchase Right,
Investor shall be required to provide written notice of its election to purchase
all or any portion of the Additional Shares to the Company prior to the Expiry
Date.  The closing of the sale of the Additional Shares shall occur within
fifteen (15) calendar days of the date that this notice is given.

 
 

--------------------------------------------------------------------------------

 
 
2.        Put and Call Rights.
 
(a)       In the event of the occurrence of a Change of Control (as defined in
the Certificate of Designation) in respect of the Company within twelve (12)
months after the Effective Date, Company shall have the right (the “Company Call
Right”) to purchase all or any portion of, the Series C Preferred Stock held by
Investor, or any subsequent holder (including all Series C Preferred Stock
purchased by Investor pursuant to the Series C Purchase Agreement, any Series C
Preferred Stock purchased after the date hereof, and any other shares of Series
C Preferred Stock acquired by Investor in any other manner), at a price equal to
One Dollar ($1.00) (“Base Price”) plus the Call Premium (together, the “Exercise
Price”) for each share called by the Company pursuant to this Section
2.  Company (or its successor in the transaction) may exercise the Company Call
Right by delivering a written notice to Investor within thirty (30) days after,
or prior to or contemporaneously with, the closing of such transaction involving
a Change of Control.  Upon delivering such notice, the right of the holder(s) of
the Series C Preferred Stock to convert these Series C Preferred Stock into
Common Stock shall be suspended for that period, which will not exceed  60 days
following the date of the delivery of the notice, until the Exercise Price has
been delivered to the Investor.  If the Exercise Price has not been delivered
during such sixty (60) day period, the Investor conversion rights shall no
longer be suspended.  Subject to the foregoing, the rights of Investor, or any
subsequent holder, to convert the Series C Preferred Stock into Common Stock
shall terminate once the Investor has received the applicable aggregate Exercise
Price.  Such notice shall specify the date for completion of the purchase, which
may not be later than sixty (60) days following the date of such notice.
 
For the purposes of this Agreement, “Call Premium” shall be equal to the greater
of (i) Ten Cents (US) (US$0.10), or (ii) twenty percent (20%) per annum,
calculated initially on the Base Price and compounded annually thereafter, pro
rated to the date of purchase of the Series C Preferred Stock.  Notwithstanding
the foregoing, if the Change of Control involves Peter Lacey or Investor, any
person or company identified by Peter Lacey or Investor prior to May 1, 2011 as
a possible person or entity for a transaction involving a Change of Control, any
person or entity associated with, or related to, Peter Lacey or Investor, or any
affiliate or related party to any of the foregoing, the Call Premium shall be
equal to the greater of (i) Ten Cents (US) (US$0.10) or (ii) ten percent (10%)
per annum, calculated initially on the Base Price and compounded annually
thereafter, pro rated to the date of purchase of the Series C Preferred Stock.
 
 (b)       In the event there is a closing of a transaction involving a Change
in Control within twelve (12) months after the Effective Date, Investor shall
have the right (the “Investor Put Right”) to require the Company to purchase
all, or any portion, of the Series C Preferred Stock held by Investor and its
affiliates, at a price equal to the Exercise Price.  Investor may exercise the
Investor Put Right by delivering written notice to Company within thirty
(30) days after, or contemporaneously with, the closing of such transaction
involving a Change of Control.  Upon delivering such notice, the rights of the
holder(s) of the Series C Preferred Stock to convert these shares into Common
Stock shall be suspended for that period, which will not exceed 60 days
following the date of such notice, until the Exercise Price has been delivered
to the Investor.  If the Exercise Price has not been delivered during such sixty
(60) day period, the Investor conversion rights shall no longer be suspended.
Subject to the foregoing, the rights of the Investor, or any subsequent holder,
to convert the Series C Preferred Stock into Common Stock shall terminate once
the Investor has received the applicable aggregate Exercise Price.  Such notice
shall specify the date for completion of the purchase, which may not be later
than sixty (60) days following the date of such notice.

 
 

--------------------------------------------------------------------------------

 
 
3.        Additional Company Covenant.
 
3.1       Warrant.  The Company shall grant to Investor the right to purchase up
to an additional Two Million (2,000,000) shares of Common Stock of the Company,
at a price of One Dollar ($1.00) per share, pursuant to the terms and conditions
of a warrant in the form attached hereto as Exhibit A (the “Warrant”). The
Warrant shall expire pursuant to the terms and conditions of the Warrant.
 
4.        Miscellaneous.
 
4.1       Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, one business day after delivery to a nationally
recognized overnight delivery service, or otherwise upon receipt, addressed at
the address set forth below:
 
Company:
Premier Power Renewable Energy, Inc.
4961 Windplay, Suite 100
El Dorado Hills, CA  95762
Attn:  Chief Executive Officer
 
 
with a copy to:
 
 
Downey Brand LLP
621 Capitol Mall, 18th Floor
Sacramento, CA  95814
Attn:  Jeffrey M. Koewler, Esq.
 
Investor:
Genalta Power Inc.
Suite 1000, 407 – 2St S.W.
Calgary, Albert Canada T2P 2Y3
Attn: CEO
 
with a copy to:
   
Genalta Power Inc.
Suite 1000, 407 – 2St S.W.
Calgary, Albert Canada T2P 2Y3
Attn: Corporate Secretary

 
Any party hereto may, by ten (10) days’ prior notice so given, change its
address for future notices hereunder.

 
 

--------------------------------------------------------------------------------

 
 
4.2       Successors and Assigns.  Each Investor agrees that it may not assign
any of its rights or obligations hereunder unless such assignment is approved in
advance by the Company.  Except as otherwise provided herein, the provisions of
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and permitted assigns of the parties hereto.
 
4.3       Amendments and Waivers.  Any provision of this Agreement may be
amended and the observance thereof may be waived, either generally or in a
particular instance and either retroactively or prospectively, only with the
written consent of the Company and the Investor.
 
4.4       Entire Agreement.  This Agreement, together with all the exhibits
hereto, constitutes and contains the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties with respect to the subject matter hereof.
 
4.5       Governing Law.  This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of Delaware,
exclusive of its choice of law rules or principles.
 
4.6       Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law, then such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
4.7       Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under Agreement upon any breach or default
of any other party under this Agreement shall impair any such right, power or
remedy of the nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or waiver
of or acquiescence in any similar breach or default theretofore or thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring.  All
remedies, either under this Agreement or by law or otherwise afforded to any
Holder, shall be cumulative and not alternative.
 
4.8       Captions.  The captions to sections of this Agreement have been
inserted for identification and reference purposes only and shall not be used to
construe or interpret this Agreement.
 
4.9       Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
4.10       Costs and Attorneys’ Fees.  In the event that any action, suit or
other proceeding is instituted concerning or arising out of this Agreement or
any transaction contemplated hereunder, the prevailing party shall recover all
of such party’s costs and attorneys’ fees incurred in each such action, suit or
other proceeding, including any and all appeals or petitions therefrom.

 
 

--------------------------------------------------------------------------------

 
 
4.11       Adjustments for Recapitalization Events.  Wherever in this Agreement
there is a reference to a specific number of shares of Common Stock or Series C
Preferred Stock of the Company or a specific dollar amount per share, then, upon
the occurrence of any stock split, stock dividend, reverse stock split or
similar recapitalization event affecting such shares, the specific number of
shares or dollar amount so referenced in this Agreement shall automatically be
proportionally adjusted to reflect the effect on the outstanding shares of such
class or series of stock of such recapitalization event.
 
[Remainder of This Page Intentionally Left Blank]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 


 


 
IN WITNESS WHEREOF, the parties hereto have executed this Investor Rights
Agreement as of the date and year first above written.
 
Investor:
 
Company:
 
GENALTA POWER INC.
 
 
By:       
 
PREMIER POWER RENEWABLE ENERGY, INC.
 
 
By:       
Name: Graham Illingworth
Title: Chief Executive Officer
 
Name:  Dean Marks
Title:    Chief Executive Officer



 



 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Warrant
 
 
COMMON STOCK WARRANT
 
              June __, 2011
 
Premier Power Renewable Energy, Inc., a Delaware corporation (the “Company”),
hereby grants Genalta Power Inc., a British Columbia corporation (the “Holder”),
for value received, the right to purchase from the Company at any time and from
time to time commencing on the date first appearing above (the “Issuance Date”),
up to and through the earlier of: (a) the consummation of a Change of Control
(as defined in the Certificate of Designation of Preferences, Rights, and
Limitations of Series C Convertible Preferred Stock, filed by the Company on
_____________, creating the Series C Preferred Stock) in which at least 95% of
the outstanding shares of common stock of the Company have been sold or
exchanged or the common shareholders of the Company, as constituted prior to
such Change of Control, own no more than thirty percent (30%) of the surviving
or resulting company, after the transaction(s), subject to the Company having
provided notice to the Holder at least 45 days in advance of such consummation,
or (b) the date that is five (5) years from the Issuance Date (the events
described in subsections (a) or (b) are referred to as “Terminating Events”)
(the “Termination Date”) up to 2,000,000 shares (each, a “Warrant Share” and
collectively the “Warrant Shares”) of the Company’s common stock, at an exercise
price per Warrant Share equal to One United States Dollar (US$1.00) (the
“Exercise Price”).  The number of Warrant Shares purchasable hereunder and the
Exercise Price are subject to adjustment as provided in Section 4 hereof.


1.       Method of Exercise; Payment.
 
(a)       Exercise.  The purchase rights represented by this Warrant may be
exercised, for cash, by the Holder, in whole or in part, at any time, or from
time to time, prior to the Termination Date, by the surrender of this Warrant
(with the notice of exercise form (the “Notice of Exercise”) attached hereto as
Exhibit A duly executed) at the principal office of the Company, and by payment
to the Company of an amount equal to the Exercise Price multiplied by the number
of the Warrant Shares being purchased, which amount may be paid, at the election
of the Holder, by wire transfer or certified check payable to the order of the
Company. The person or persons in whose name(s) any certificate(s) representing
Warrant Shares shall be issuable upon exercise of this Warrant shall be deemed
to have become the holder(s) of record of, and shall be treated for all purposes
as the record holder(s) of, the Warrant Shares represented thereby (and such
Warrant Shares shall be deemed to have been issued) immediately prior to the
close of business on the date or dates upon which this Warrant is
exercised.  The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.  

 
-1-

--------------------------------------------------------------------------------

 
 
(b)       Stock Certificates.  In the event of any exercise of the rights
represented by this Warrant, as promptly as practicable after this Warrant is
surrendered and delivered to the Company along with all other appropriate
documentation on or after the date of exercise and in any event within ten (10)
days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of Warrant Shares issuable upon such exercise.  In the event this
Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the number of Warrant Shares
for which this Warrant may then be exercised.


(c)       Taxes.  The issuance of the Warrant Shares upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
Warrant Shares, shall be made without charge to the Holder for any tax or other
charge in respect of such issuance.


2.       Warrant.
 
(a)       Replacement of Warrant.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruction, upon
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Company, at its expense, will execute and
deliver in lieu thereof, a new Warrant of like tenor.


(b)       Cancellation; Payment of Expenses.  Upon the surrender of this Warrant
in connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company.  The Holder
shall pay all taxes and all other reasonable expenses (including legal expenses,
if any, incurred by the Holder or transferees) and charges payable in connection
with the preparation, execution and delivery of Warrants pursuant to this
Section 2.


3.       Rights and Obligations of Holders of this Warrant.  The Holder of this
Warrant shall not, by virtue hereof, be entitled to any rights of a stockholder
in the Company, either at law or in equity; provided, however, that in the event
any certificate representing shares of Common Stock or other securities is
issued to the holder hereof upon exercise of this Warrant, such holder shall,
for all purposes, be deemed to have become the holder of record of such Common
Stock on the date on which this Warrant, together with a duly executed Notice of
Exercise, was surrendered and payment of the aggregate Exercise Price was made,
irrespective of the date of delivery of such Common Stock certificate.

 
-2-

--------------------------------------------------------------------------------

 
 
4.       Adjustments.
 
(a)       Stock Dividends, Reclassifications, Recapitalizations, Etc.  While
this Warrant is outstanding, in the event the Company:  (i) pays a dividend in
Common Stock or makes a distribution in Common Stock, (ii) subdivides its
outstanding Common Stock into a greater number of shares, (iii) combines its
outstanding Common Stock into a smaller number of shares, or (iv) increases or
decreases the number of shares of Common Stock outstanding by reclassification
of its Common Stock, then (1) the Exercise Price on the record date of such
division or distribution or the effective date of such action shall be adjusted
by multiplying such Exercise Price by a fraction, the numerator of which is the
number of shares of Common Stock outstanding immediately before such event and
the denominator of which is the number of shares of Common Stock outstanding
immediately after such event, and (2) the number of shares of Common Stock for
which this Warrant may be exercised immediately before such event shall be
adjusted by multiplying such number by a fraction, the numerator of which is the
Exercise Price immediately before such event and the denominator of which is the
Exercise Price immediately after such event.


(b)       Combination: Liquidation.  While this Warrant is outstanding, (i) in
the event of a Combination (as defined below), each Holder shall have the right
to receive upon exercise of the Warrant the kind and amount of shares of capital
stock or other securities or property which such Holder would have been entitled
to receive upon or as a result of such Combination had such Warrant been
exercised immediately prior to such event (subject to further adjustment in
accordance with the terms hereof).  Unless paragraph 4(b)(ii) is applicable to a
Combination, the Company shall provide that the surviving or acquiring Person
(as defined below) (the “Successor Company”) in such Combination will assume by
written instrument the obligations under this Section 4 and the obligations to
deliver to the Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to acquire.
“Combination” means an event in which the Company consolidates with, mergers
with or into, or sells all or substantially all of its assets to another Person,
where “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity; (ii) in the event of (x) a Combination where
consideration to the holders of Common Stock in exchange for their shares is
payable solely in cash or (y) the dissolution, liquidation or winding-up of the
Company, the Holders shall be entitled to receive, upon surrender of their
Warrant, distributions on an equal basis with the holders of Common Stock or
other securities issuable upon exercise of the Warrant, as if the Warrant had
been exercised immediately prior to such event, less the Exercise Price.  After
the surrendered Warrant is received, the Company is required to deliver a check
in such amount as is appropriate (or, in the case or consideration other than
cash, such other consideration as is appropriate) to such Person or Persons as
it may be directed in writing by the Holder surrendering such Warrant; provided
however, that the definition of a “Combination” shall not include a Terminating
Event, and this Warrant shall expire upon the occurrence of a Terminating Event.

 
-3-

--------------------------------------------------------------------------------

 
 
(c)       Notice of Adjustment.  Whenever the Exercise Price or the number of
shares of Common Stock and other property, if any, issuable upon exercise of the
Warrant is adjusted, as provided in this Section 4, the Company shall deliver to
the holders of the Warrant in accordance with Section 8 a certificate of the
Company’s Chief Financial Officer setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated,
and specifying the Exercise Price and number of shares of Common Stock issuable
upon exercise of the Warrant after giving effect to such adjustment.
 
5.       Fractional Shares.  In lieu of issuance of a fractional share upon any
exercise hereunder, the Company will issue an additional whole share in lieu of
that fractional share, calculated on the basis of the Exercise Price.
 
6.       Legends.  Prior to issuance of the Warrant Shares underlying this
Warrant, all such certificates representing such Warrant Shares shall bear a
restrictive legend to the effect that the Warrant Shares represented by such
certificate have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and that the Warrant Shares may not be sold or
transferred in the absence of such registration or an exemption therefrom.
 
7.       Disposition of Warrants or Shares.  The Holder of this Warrant, each
transferee hereof and any holder and transferee of any Warrant Shares, by its
acceptance thereof, agrees that no public distribution of Warrants or Warrant
Shares will be made in violation of the provisions of the Securities
Act.  Furthermore, it shall be a condition to the transfer of this Warrant that
any transferee thereof deliver to the Company its written agreement to accept
and be bound by all of the terms and conditions contained in this Warrant.
 
8.       Notices.  Except as otherwise specified herein to the contrary, all
notices, requests, demands and other communications required or desired to be
given hereunder shall only be effective if given in writing by certified or
registered U.S. mail with return receipt requested and postage prepaid; by
private overnight delivery service (e.g., Federal Express; or by personal
delivery.  Any such notice shall be deemed to have been given (a) on the
business day immediately following the mailing thereof, if mailed by certified
or registered U.S. mail as specified above; (b) on the business day immediately
following deposit with a private overnight delivery service if sent by said
service; or (c) upon personal delivery of the notice.  All such notices shall be
sent to the following addresses (or to such other address or addresses as a
party may have advised the other in the manner provided in this Section 8):

 
-4-

--------------------------------------------------------------------------------

 
 
if to the Company:
     
Premier Power Renewable Energy, Inc.
 
4961 Windplay, Suite 100
 
El Dorado Hills, CA  95762
 
Attention: Chief Executive Officer
     
With a copy to:
 
Downey Brand LLP
 
621 Capitol Mall, 18th Floor
 
Sacramento, CA  95814
 
Attention:  Jeffrey M. Koewler, Esq.
   
if to the Holder:
     
Genalta Power Inc.
 
­­­­­­­­­1000, 407-2 Street S.W.
 
(Canada Place Tower)
 
Calgary AB T2P 2Y3 Canada
 
Attention: Chief Executive Officer



Notwithstanding the time of effectiveness of notices set forth in this Section
8, a Notice of Exercise shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section 8.
 
9.       Governing Law and Jurisdiction.  This Warrant shall be governed by and
construed solely and exclusively in accordance with and pursuant to the internal
laws of the State of California. Any action brought concerning the transactions
contemplated by this Warrant shall be brought only in the civil or state courts
of California, located in Sacramento, California, or in the federal courts
located in Eastern District of California.
 
10.       Successors and Assigns.  This Warrant shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
11.       Headings.  The headings of various sections of this Warrant have been
inserted for reference only and shall not affect the meaning or construction of
any of the provisions hereof.
 
12.       Severability. If any provision of this Warrant is held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant, and the balance hereof shall be interpreted as if such provision were
so excluded.

 
-5-

--------------------------------------------------------------------------------

 
 
13.       Modification and Waiver.  This Warrant and any provision hereof may be
amended, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder.
 
14.       Specific Enforcement.  The Company and the Holder acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Warrant were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Warrant and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which either of
them may be entitled by law or equity.
 
15.       Assignment.  This Warrant may be transferred or assigned, in whole or
in part, at any time and from time to time by the then Holder by submitting this
Warrant to the Company together with a duly executed Assignment in substantially
the form and substance of the Form of Assignment which accompanies this Warrant
as Exhibit B hereto, and, upon the Company’s receipt thereof, and in any event,
within five (5) business days thereafter, the Company shall issue a Warrant to
the Holder to evidence that portion of this Warrant, if any as shall not have
been so transferred or assigned.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.
 

 
PREMIER POWER RENEWABLE
ENERGY, INC.
         
 
By:
/s/       
Name:  Dean R. Marks
     
Title: Chief Executive Officer
         

 



 
-6-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
TO
 
WARRANT
 
NOTICE OF EXERCISE
 
To Be Executed by the Holder
in Order to Exercise the Warrant
 
The undersigned Holder hereby elects to purchase _______ shares of Common Stock
of Premier Power Renewable Energy, Inc. pursuant to the attached Warrant, and
requests that certificates for securities be issued in the name of:
 
__________________________________________________________
(Please type or print name and address)
 
__________________________________________________________
 
__________________________________________________________
 
__________________________________________________________
 
(Social Security or Tax Identification Number)
 
and delivered to:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
(Please type or print name and address if different from above)
 
(1)      Payment shall take the form of lawful money of the United States.
 
(2)      Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
 
_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________


(4)           Accredited Investor.  The undersigned hereby represents and
certifies that it is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.


 
-7-

--------------------------------------------------------------------------------

 
 
Dated: _____________________  
HOLDER:
       
 
By:
      Name:        Title:        Address:   








 
-8-

--------------------------------------------------------------------------------

 

EXHIBIT B
TO
WARRANT
 
FORM OF ASSIGNMENT
 
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
_____________ the right represented by the attached Warrant to purchase ______
shares of Common Stock of Premier Power Renewable Energy, Inc., a Delaware
corporation, to which the attached Warrant relates, and appoints
____________________ Attorney to transfer such right on the books of Premier
Power Renewable Energy, Inc., a Delaware corporation, with full power of
substitution of premises.
 
 
Dated: _____________________  
HOLDER:
       
 
By:
      Name:        Title:         
(signature must conform to name of holder as specified on the fact of the
Warrant)


Signed in the presence of: ___________________________
 
Dated: ____________________________
 











